148 Ga. App. 301 (1978)
251 S.E.2d 157
COOPER
v.
THE STATE.
56677.
Court of Appeals of Georgia.
Submitted October 10, 1978.
Decided December 1, 1978.
*302 Floyd W. Keeble, Jr., for appellant.
J. Cleve Miller, District Attorney, Lindsay A. Tise, Jr., Assistant District Attorney, for appellee.
BELL, Chief Judge.
Defendant was convicted of aggravated battery. Held:
Defendant's sole enumeration is that the trial court erred in overruling his motion for a continuance.
Defendant was arrested January 26, 1976, following the shooting. Advised of his rights to counsel he replied, "I have got a damn lawyer." His family visited him on February 1, 1976, and attempted to obtain counsel, with two or three attorneys visiting the defendant in jail. The public defender was then appointed. His retained counsel agreed to represent defendant on February 18, 1976. He attended National Guard daytime drills on February 21 and 22, 1976, but interviewed the defendant the evening of February 21, 1976. On February 23, 1976, counsel moved for a continuance for lack of preparation time and the court delayed the trial date from February 24, 1976 to February 25, 1976. An extended continuance would have carried the case over to the next term of court. Held:
The refusal to grant a continuance will not be disturbed on appeal unless it clearly appears that the trial judge abused his discretion. Dutton v. State, 228 Ga. 850, 851 (2) (188 SE2d 794). Under the above facts we find no abuse. Further, the lack of preparation of new counsel is not alone a ground for continuance. Lindsey v. State, 138 Ga. App. 377 (1) (226 SE2d 473).
Judgment affirmed. Shulman and Birdsong, JJ., concur.